 

 

' AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case F | LE D

UNITED STATES DISTRICT COURT] FEB 21 2020
SOUTHERN DISTRICT OF CALIFORNIA —

 

 

 

 

 

” QLERK, U.S DISTRICT COURT

 

UNITED STATES OF AMERICA JUDGMENT IN A GRIMINAL CASE pepury

 

Vv. . (For Offenses Committed On or After November 1, 1987)

LUIS ALFONSO REGALADO-RODRIGUEZ (1)
Case Number: 3:19-CR-04761-JM

Benjamin J. Cheeks
Defendant’s Attorney

 

USM Number 91457-298

oO -
THE DEFENDANT: |
pleaded guilty to count(s) One of the Indictment

 

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
18:1546 - Fraud and Misuse Of Visas, Permits and Other Entry Documents (Felony) ]
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 

L] The defendant has been found not guilty on count(s)

O Count(s) : . is dismissed on the motion of the United States.

 

Bq] Assessment: $100.00, waived.

| | JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

XI No fine C) Forfeiture pursuant to order filed -  , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until ail fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change i in the defendant’s economic circumstances.

February 2 2020

Date of Imposition of Sentence

ied uel La

HON. iNT sta LER
STAT. ISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT: LUIS ALFONSO REGALADO-RODRIGUEZ (1) ' Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-04761-IM

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time Served as to Count 1

- Sentence imposed pursuant to Title 8 USC Section 1326(b).
' The court makes the following recommendations to the Bureau of Prisons: .

OO!

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
O at. A.M. "on

 

 

C) as notified by the United States Marshal.
oO The defendant must surrender for service of sentence at the institution designated by the Bureau of .
Prisons: .
O onor before |
O as notified by the United States Marshal. .
C as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on - to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
"By DEPUTY UNITED STATES MARSHAL

3:19-CR-04761-JM
